Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/07/2022 is acknowledged. Method claims 17-20 are hereby withdrawn from prosecution.

Claim Interpretation
Claim 1, “wherein adjustment of the upper main support relative to the lower main support causes a corresponding adjustment of the upper pivoting support relative to the lower pivoting support” is unclear as to scope of “corresponding adjustment”. For this action, “corresponding adjustment” has been interpreted as corresponding height adjustment.
Allowable Subject Matter
Claims 6, 8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5, the scope of “substantially parallel” is indefinite (and conflicts with claim 4). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al (EP 2777633).
	Referring to all embodiment, Levy et al teaches an expandable implant comprising:

    PNG
    media_image1.png
    833
    486
    media_image1.png
    Greyscale

an upper main support configured to engage a first portion of bone (depicted);
a lower main support coupled to the upper main support and configured to engage a second portion of bone (depicted), wherein the upper main support is adjustable relative to the lower main support to adjust a height of the expandable implant (see at least the abstract);
an upper pivoting support configured to engage the first portion of bone, wherein the upper pivoting support is rotatably movable relative to the upper main support (via 74 in this embodiment);
and a lower pivoting support (depicted) coupled to the upper pivoting support and configured to engage the second portion of bone,
wherein adjustment of the upper main support relative to the lower main support causes a corresponding (height) adjustment of the upper pivoting support relative to the lower pivoting support (via the 74), and wherein the lower pivoting support is rotatably movable relative to the lower main support. 

Claims 2 and 11, element 74 is interpreted as the ends of the upper main support and the lower main support. 
	Claim 7, see figure 1D elements 32 and 34 and 6A-6C. 
Claim 9, “a common pivot axis” is not limited to one. See all embodiments. 
Claim 12 is shown in the figures above. 
Claim 13, see apertures 30. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al (EP 2777633). Evidenced by Olmos (8105382).
Levy et al (EP 2777633) teaches the expandable implant as described above including comprising a control shaft 72 received in the lower main support and first and second control members 76, wherein the upper main support includes a first control channel (corresponding ramp) configured to receive at least a portion of the first control member and a second control channel (corresponding ramp) configured to receive at least a portion of the second control member;
and wherein rotation of the control shaft causes movement of the first control member along the control shaft and movement of the second control member along the control shaft to move the upper main support relative to the lower main support. 
However, it is unclear if the first and second control member are threadingly received on the control shaft.
The examiner provides Olmos as evidence that this configuration is well known in the art. See control shaft 210 with first and second control member threadingly received on the control shaft; see figures 16A-24B.

    PNG
    media_image2.png
    417
    525
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have configured the first and second control member (and control shaft) such that they are threadingly received on the control shaft such that the first and second control members move along the control shaft to expand the implant.
Claim 4, the expandable implant of claim 3, wherein the first control channel and the second control channel are angled towards each other (see figure 5B), and wherein rotation of the control shaft causes movement of the first control member and the second control member along the control shaft in opposite directions to move the upper main support relative to the lower main support. 
Claim 5, the expandable implant of claim 3, wherein the first control channel and the second control channel are substantially parallel to each other (examiner’s interpretation), and wherein rotation of the control shaft causes movement of the first control member and the second control member along the control shaft in a same direction to move the upper main support relative to the lower main support. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774